Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2014

                                      No. 04-14-00539-CV

                                  Randall Carlton ORNDOFF,
                                           Appellant

                                                v.

                                      Terri Lee ITALIAN,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 04-1876-CV
                         Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER
        Appellant has filed a motion requesting this court to abate this appeal because the trial
court has not entered findings of fact and conclusions of law despite appellant’s timely request
and notice of past due findings of fact and conclusions of law. The motion is GRANTED IN
PART. It is ORDERED that the trial court enter findings of fact and conclusions of law and
cause a supplemental clerk’s record to be filed in this appeal containing the findings of fact and
conclusions of law no later than thirty days from the date of this order. It is FURTHER
ORDERED that the deadline for filing the reporter’s record is NOT ABATED. The reporter’s
record was due to be filed in this court on August 20, 2014. The appellant’s brief must be filed
no later than thirty days after the later of: (1) the date the supplemental clerk’s record is filed
pursuant to this order; or (2) the date the reporter’s record is filed.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court